DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the invention is claimed as a process of making methylcyclopentane from cyclohexene via skeletal isomerization. However, there is no step of skeletal isomerization of cyclohexene to produce methylcyclopentane recited in the body of the claim.
Regarding claim 4, the words “type” should not be recited in a patent claim since the word “type” when appended to an otherwise definite term, may render said term indefinite. Ex parte Attig (“zeolite-type”) 7 USPQ 2d 1092 (BPAI 1988); Ex parte Copenhaver 109 USPQ 118 (PO BdPatApp 1955).
Regarding claim 8, the term “the gas atmosphere of calcination” lacks an antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (3,842,016).
Young discloses using a preferred catalyst containing Y zeoliteclaim 4 a group VIII noble metal group IIB, group IIA, rare earth metals for isomerization of cyclohexene to methylcyclopentane (col. 8, lines 44-62).
Young does not disclose the preferred catalyst contains other metals such as Mo, Co, Ce, and Na as recited in claim 1. However, Young discloses the catalyst can contain Mo, Co, Ce, and Na (example 12-15; tables 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by using a catalyst containing Coclaim 2 or Ce or Moclaim 2 or Na as the catalyst for isomerization of cyclohexene to methylcyclopentane since non-preferred embodiments can be indicative of obviousness. Merch & Co. V. Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Kohler 177 USPQ 399 (CCPA 1973); In re Mills 176 USPQ 196 (CCPA 1972).
Young discloses the isomerization is operated under conditions similar to those described for reforming (col. 8, lines 44-45).
Young discloses the reforming is operated under hydrogen pressure (gas atmosphere) (col. 8, lines 33-34).
The content of metals as recited in claim 5 can be found on column 6, lines 65-68.
Regarding claims 6 and 7, in example 30, Young discloses how the catalyst is prepared with using a cerium chloride salts dissolved in water containing Y zeolite. The exchanged zeolite is filtered, dried at 200F and then calcined at 850F.
Regarding claim 8, Young disclose using heating air to heat the catalyst (col. 4, line 60 to col. 5, line 29).
The limitation of claim 9 can be found on column 4, lines 49-59.
Regarding claim 10, Young disclose operating the reaction in a circulating fluid bed system which is not different from continuous tubular reactor recited in the claim.
The temperature and pressure and LHSV of the reaction as recited in claims 11 and 13 can be found on column 8, lines 32-62.
Regarding claims 14 and 15, the conversion of cyclohexene and selectivity of methylcyclopentane are only inherent results of the operation of the Young process under very similar conditions in the presence of a very similar catalyst in the presence of hydrogen except the opposition can be shown by applicants.
	
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (3,842,016) view of Ramquist et al (3,636,127).
Young discloses a process as discussed above.
Young does not disclose the process is operated in the presence of gases as recited in claim 3 and the process is operated in a batch reactor as recited in claim 12. However, Ramquist discloses olefins can be isomerized in a batch reactor and in the presence of an inert diluents such as hydrogen, nitrogen, argon… (abstract; col. 4, lines 53-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by operating the isomerization in a batch reactor and in the presence of inert gases such as argon and nitrogen to arrive at the applicants’ claimed process since it is expected that using any inert gas and in a batch reactor as disclosed by Ramquist would yield similar results except the criticality can be shown by applicants.
Regarding claim 12, the amount of the catalyst should be selected to be enough for the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by selecting appropriate ratio of cyclohexene to catalyst to arrive at the applicants’ claimed process except the criticality can be shown by applicants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772